OPINION OF THE COURT
Silverman, J.
Defendant appeals from a judgment of conviction, on his plea of guilty of assault in the first degree (Penal Law, § 120.10) on which he has been sentenced as a second felony offender to an indeterminate term of imprisonment of 6 to 12 years.
Following his arrest, defendant, after appropriate Miranda *187warnings, made a partially exculpatory statement to a police officer, Detective McGarry, in which he said that although he was present at the scene of the criminal incident and shot the victim, this was done in defense of himself and his nephew. Later that afternoon, defendant was brought to the District Attorney’s office where he had a video-taped conversation with an Assistant District Attorney. After being again apprised of his Miranda rights, defendant stated that he wished to speak with an attorney before he answered any questions. The Assistant District Attorney thereupon suspended all questioning. Nine minutes later, defendant and the Assistant District Attorney resumed the video-taped conversations, defendant having apparently changed his mind about making a statement.
At the suppression hearing, the court suppressed all of the statement made to the Assistant District Attorney, except the following three questions and answers:
"Q. After we went off the record, you told me what you told the police was what happened and you just wanted to rest on that.
"A. Yes.
"Q. You had a conversation with Detective McGarry, is that correct?
"A. Yes it is.
"Q. And you told him basically what happened?
"A. Yes, I did.”
This was indeed almost all that defendant said to the Assistant District Attorney relating to the facts of the crime.
There was apparently no motion to suppress defendant’s statement to the police officer. But as is now conceded in the light of People v Cunningham (49 NY2d 203), the court erred in denying the motion to suppress the statements made to the Assistant District Attorney. In People v Cunningham (supra, p 204) the Court of Appeals stated, "once a suspect in custody requests the assistance of counsel, he may not be questioned further in the absence of an attorney.”
We must determine whether, because of the error in denying the motion to suppress these three quoted answers, the plea of guilty must be set aside. It is our view that these statements were so innocuous, particularly in the context of this case, that they do not require the reversal of the conviction and setting aside the plea of guilty. We think that if *188there is any room for the doctrine of harmless error in relation to the effect of an improper denial of a motion to suppress on a plea of guilty, this case constitutes such harmless error.
Whether the defendant testified or not, his statement to the police officer would be admissible in evidence. If the defendant did not testify, his statement to the police officer would stand uncontradicted, and nothing would be added to it by the fact that the defendant had told the Assistant District Attorney that he rested on what he had told the police officer. If the defendant testified, then of course not only would the three quoted answers to the Assistant District Attorney be admissible by way of impeachment, but so would the rest of the videotaped statement. Whether or not the defendant testified, if he somehow wished to attack the accuracy of the police officer’s report of the defendant’s statement to the police officer, the quoted answers to the Assistant District Attorney would not be inconsistent with such an attack. These answers after all did not repeat the substance of the statement to the police officer. They merely said that what he had told the police officer was what happened. They did not say what it was he told the police officer.
The Court of Appeals recently observed, with respect to admissibility of an out-of-court statement by a codefendant, that such a statement "may be of no measurable consequence in the face of the overwhelming and largely uncontroverted evidence contained in the interlocking confession of the defendant himself’ (People v Berzups, 49 NY2d 417, 425). In the present case, the nonexcluded answers to the Assistant District Attorney are also of "no measurable consequence” in the face of the admissible statement to the police officer, and in the face of the following additional facts bearing on his motivation to enter a plea of guilty with a promised 6 to 12 years’ sentence: There were three eyewitnesses to the crime who would testify to defendant’s guilt. Defendant faced a possible conviction for attempted murder, and almost certain persistent felony offender treatment; he had been previously convicted four times of felonies. As the Trial Justice observed, "if there was ever a record in which persistent felony was indicated, this is the case.”
There is no suggestion in the record that the denial of the motion to suppress, and particularly as to the three answers to the Assistant District Attorney, in any way motivated the *189appellant to plead guilty. The ruling on the motion to suppress was made on February 10, 1978. Thereafter, the defendants pressed a motion to sever the trial of the two defendants. On February 14, 1978, the court granted that motion on the ground that an out-of-court statement by the codefendant, appellant’s nephew, would prejudice this appellant if a joint trial were held. On that day, the nephew withdrew his plea of not guilty and entered a plea of guilty to a lesser crime, but appellant did not. The case then went to trial against appellant, at least to the point of voir dire of the prospective jurors on February 16, 1978. It was after that voir dire that appellant withdrew his plea of not guilty.
The argument that the Judge’s conduct at the hearing was improper and prejudiced is not sustained by the record.
The judgment of the Supreme Court, Bronx County (Zimmerman, J.), rendered April 25, 1978, convicting defendant, on his plea of guilty, of assault in the first degree (Penal Law, § 120.10) and sentencing him as a second felony offender to an indeterminate term of imprisonment of 6 to 12 years, should be affirmed.